Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-25 filed on February 16, 2021 have been fully considered. In view of the amendment of the independent claims 1, 5, 9, 14 and 19, and in view of applicant’s arguments, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record (See PTO-892) either singularly or in combination teach the feature of  “creating, by codec circuitry, a set of motion vector prediction candidates for a block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, said creating the set comprising: examining a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction candidate in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without 
Dependent claims 2-4, 6-8, 10-13, 15-18 and 20-25 are allowed by virtue of their dependency from allowed claims 1, 5, 9, 14 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488